Citation Nr: 0206160	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-10 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the lumbosacral spine, currently evaluated as 20 
percent disabling.

(The issue of entitlement to service connection for fractures 
of ribs as secondary to residuals of an injury to the 
lumbosacral spine will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board is undertaking additional development on the issue 
of entitlement to service connection for fractures of ribs as 
secondary to residuals of an injury to 
the lumbosacral spine pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing that issue.  
 


FINDINGS OF FACT

Residuals of an injury to the lumbosacral spine are primarily 
manifested by moderate limitation of motion and pain on range 
of motion; the disability is productive of no more than 
moderate impairment.



CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 20 percent for residuals of an injury to the 
lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which he is seeking. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (2001); 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) provides that 
slight limitation of motion of the lumbar spine warrants an 
evaluation of 10 percent.  Moderate limitation of motion 
warrants an evaluation of 20 percent.  Severe limitation of 
motion warrants an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) provides that 
lumbosacral strain with slight subjective symptoms only 
warrants a noncompensable evaluation.  Lumbosacral strain 
with characteristic pain on motion warrants an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants an evaluation of 20 percent.  
An evaluation of 40 percent requires severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement, or weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). 

In the veteran's case, a rating decision in November 1976 
granted entitlement to service connection for residuals of an 
injury to the lumbosacral spine and assigned a disability 
evaluation of 10 percent.  A rating decision in May 1989 
increased the evaluation for residuals of an injury to the 
lumbosacral spine to 20 percent.  In December 1997, the 
veteran asserted a claim of entitlement to an evaluation in 
excess of 20 percent for his low back disability.

In March 1998, VA X-rays of the lumbosacral spine showed no 
fracture or dislocation; disc spaces were within normal 
limits; and there was a transitional feature of the body of 
L-5.

At a VA spine examination in March 1998, the veteran 
complained of low back pain, especially after prolonged 
walking.  On examination, the veteran's ambulation was 
normal; he was able to squat and walk on his heels and toes 
without problem; there was no deformity of the lumbar spine; 
there was no tenderness of the paravertebral muscles; tendon 
reflexes of the lower extremities were normal; and leg 
raising tests were normal.  Range of motion was flexion to 87 
degrees, extension to 25 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  There was no objective 
evidence of pain on range of motion.  The diagnosis was 
history of injury to low back while in service, normal 
examination except for reduced forward flexion, no lumbar 
muscle strain found.

At a personal hearing in July 1999, the veteran testified 
that he had constant back pain and muscle spasms "all over 
my back."  He further testified that, contrary to the report 
of the VA examination in March 1998, the examiner only had 
him perform forward flexion and no other range of motion or 
leg raising tests.  (The Board finds no convincing reason to 
believe that the examiner's report in March 1998 was false 
and finds that the veteran's testimony in that regard is not 
credible.)

VA X-rays of the lumbosacral spine in September 1999 were 
normal.  

At a VA spine examination in September 1999, the veteran 
complained of lumbar spine pain, soreness, and tenderness, 
with occasional pain into the legs and feet.  He had no 
specific flareups.  On examination, there was some 
lumbosacral muscular tenderness.  Range of motion was flexion 
to 80 degrees and extension, bending, and rotation to 30 
degrees, with pain at the extremes of motion.  The veteran 
could rise on his toes and heels without difficulty.  The 
pertinent diagnosis was lumbosacral strain.

At a VA peripheral nerves examination in September 1999, the 
examiner reported that, in spite of the veteran's complaints 
of severe and constant low back pain, no evidence was found 
on physical examination of paravertebral or lumbar muscle 
spasm.  On tests of muscle function, sensory function, and 
reflexes, no evidence was found of radiculopathy involving 
the lumbar nerve roots.  A straight leg raising test was 
inconsistent with the physiological disorder, in that he had 
a grossly positive straight leg raise when supine but not 
when sitting.  The examiner found no evidence of disc disease 
producing either myelopathy or radiculopathy.

A VA MRI of the lumbar spine in December 1999 showed minimal 
facet hypertrophy at L4-5 and L5-S1 with no disc herniation 
or foraminal or spinal stenosis.

In rating the veteran's residuals of an injury to the 
lumbosacral spine, the Board first notes that the limitation 
of motion shown at the VA examinations in March 1998 and 
September was no more than moderate.  Therefore, severe 
limitation of motion of the lumbar spine not having been 
objectively demonstrated, the criteria of Diagnostic Code 
5292 for an evaluation in excess of 20 percent have not been 
met.   

As noted above, under the provisions of Diagnostic Code 5295, 
an evaluation of 40 percent requires severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
several VA examinations which the veteran has had since he 
requested an increased rating have not shown severe 
lumbosacral strain manifested by the findings listed in 
Diagnostic Code 5295, and so an evaluation in excess of 20 
percent is not warranted.  In addition, the Board finds that 
any pain on range of motion of the lumbosacral spine which 
the veteran has is adequately and appropriately compensated 
by the currently assigned 20 percent evaluation.  Additional 
limitation of motion during flareups has not been shown.  The 
Board concludes that there is no basis for assignment of a 
schedular evaluation in excess of 20 percent for residuals of 
an injury to the lumbosacral spine.  38 C.F.R. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2. 
(2001).  Additionally, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(2001) have been considered whether or not they were raised 
by the veteran as required by the holding of the United 
States Court of Veterans Appeals in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1) (2001).  The Board finds that in this 
case the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's low back disability has markedly 
interfered with employment or resulted in frequent 
hospitalizations.  The Board is, therefore, not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for residuals 
of an injury to the lumbosacral spine, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001). 

ORDER

An increased evaluation for residuals of an injury to the 
lumbosacral spine is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

